NaptoN, Judge,
delivered the opinion of the court
This action was brought before a justice, upon an account filed for $32.00 ; the items being four tons of hay at $8.00 per ton.
Upon the trial in the justice’s court, the jury found for the defendant, and thereupon the justice entered on his docket, “It is therefore adjudged by me that the plaintiffs pay the costs herein expended.”
On the trial in the Circuit Court, the plaintiffs obtained a verdict for $25.00. There was a motion for a new trial, and a motion in arrest, but as the bill of exceptions does not show the evidence in the case, nor the instructions, the only points arising here are: first, that there was no formal judgment entered by the justice, and, secondly, that there was no statement of facts constituting the cause of action before the justice.
As none of the evidence is before us, it is impossible for the court to see whether the cause of action was correctly stated or not, and in regard to the judgment for costs not being a final judgment, it was held at a very early period, that on trials in a justice’s court the mere verdict of the jury would be held a judgment, (8 Mo., p. 12) and the entry of a formal judgment is not required as in courts of record. (See Hazeltine vs. Rensch, 51 Mo., 51.)
The judgment is affirmed.